     CASE 0:20-cv-02189-WMW-LIB Doc. 36 Filed 10/21/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA


Patrick Berry, Henrietta Brown, Nadine      Ct. No. 20-cv-02189 (WMW/LIB)
Little, Dennis Barrow, Virginia Roy, Joel
Westvig, Emmett Williams, on behalf of
themselves and a class of similarly-
situated individuals; and ZACAH,
                                         DECLARATION OF GRANT
                                         SNYDER IN OPPOSITION TO
                                         MOTION FOR A TEMPORARY
                                         RESTRAINING ORDER
              Plaintiffs,

       v.

Hennepin County; Hennepin County
Sheriff David Hutchinson, in his individual
and official capacity; City of Minneapolis;
Minneapolis Mayor Jacob Frey, in his
 individual and official capacity;
Minneapolis Chief of Police Medaria
Arradondo, in his individual and official
capacity; Superintendent of the
Minneapolis Park and Recreation Board Al
Bangoura, in his individual and official
capacity; Park Police Chief at the
Minneapolis Park and Recreation Board
Jason Ohotto, in his individual and official
capacity; Police Officers John Does; and
Police Officers Jane Does,

              Defendants.


Your Declarant, Grant Snyder, states and affirms as follows:

       1.     I am a Lieutenant with the Minneapolis Police Department. I have

been employed with the Minneapolis Police Department for 24 years.
     CASE 0:20-cv-02189-WMW-LIB Doc. 36 Filed 10/21/20 Page 2 of 4




        2.   My current position with the Minneapolis Police Department is the

Lieutenant in charge of the Procedural Justice Unit. My job duties in this position

include leading several units within the Minneapolis Police Department. These

units include Community Outreach, Recruiting and Hiring, Community Service

Officers and the Homelessness and Vulnerable Populations Initiative (“MPD

Homelessness Outreach Unit”).

        3.   The MPD Homelessness Outreach Unit was created in 2018 to act as

a liason between people experiencing homelessness and various governmental and

non-governmental partners. These partners include schools, state and local

agencies, non-profits and city residents. The MPD Homelessness Outreach Unit

also provides resources and referrals to people experiencing homelessness

including food, clothing and referrals to housing and medical providers. I have

been working with the MPD Homelessness Outreach Unit since its creation in

2018.

        4.   In my career with Minneapolis Police Department I have liasoned

with Minneapolis Park Police on a regular basis. While officers with the

Minneapolis Park Police and the Minneapolis Police Department wear identical

uniforms, the Minneapolis Park Police and the Minneapolis Police Department are

two separate law enforcement agencies. They report through two separate chains

of command to two different police chiefs. The Minneapolis Park Police is the

primary law enforcement agency for Minneapolis Parks, which are under the

jurisdiction of the Minneapolis Park and Recreation Board.

                                         2
     CASE 0:20-cv-02189-WMW-LIB Doc. 36 Filed 10/21/20 Page 3 of 4




       5.     In the spring of 2020, I was contacted by the Minneapolis Park

Police. The Minneapolis Park Police requested that I consult with them regarding

their response to the growing and expanding encampments on park property.

       6.     I, along David O’Connor, another officer in the MPD Homelessness

Outreach Unit, provided consultation to the Minneapolis Park Police on these

issues. Using the knowledge and expertise we had developed as members of the

MPD Homelessness Outreach Unit, we advised Minneapolis Park Police on

strategies and approaches to responding to health and safety issues arising in the

encampments while also treating those individuals in the encampments with

dignity.

       7.     While I provided general input to the Park Police regarding their

response to encampments, it was not my role to advise the Park Police regarding if

or when a camp should be demobilized, or cleared.

       8.     I have reviewed the Complaint in this matter and I am aware that it

describes demobilization efforts at different encampments on four Park Board

Properties: Powderhorn Park, Peavey Park, Kenwood Park, and Elliot Park.

       9.     In my role with the Minneapolis Police Department and as a

consultant to the Park Police I was present when Park Police cleared each of these

encampments. At each of these demobilizations I was wearing plain clothes and

did not direct the actions of Park Police or engage in the removal of any persons or

property.



                                         3
     CASE 0:20-cv-02189-WMW-LIB Doc. 36 Filed 10/21/20 Page 4 of 4




      10.    I have reviewed the photographs appearing in the Complaint. The

officers appearing in these pictures are members of the Minneapolis Park Police. I

was in charge of any Minneapolis Police Department response during the

demobilization efforts at these encampments. No Minneapolis Police Department

Officer directed the actions of Park Police or engaged in the removal of any

persons or property from these encampments. No Minneapolis Police Department

Officer sprayed chemical irritant or otherwise engaged in use of force when these

encampments were being cleared.

      11.    I have reviewed the Complaint and the allegations that Plaintiff Joel

Westvig is currently living in an encampment at B.F. Nelson Park and the

allegations that Plaintiff Emmett Williams is currently living in an encampment at

MLK Park. Both of these parks are under the jurisdiction of the Minneapolis Park

and Recreation Board and Minneapolis Park Police.

      12.    I declare under penalty of perjury that the foregoing is true and

correct to the best of my knowledge. Executed pursuant to 28 U.S.C. § 1746 on

today’s date October 21, 2020.

                                                       s/ Grant Snyder_______
                                                       Grant Snyder




                                         4
